J-S83001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.D.L.S., A         :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: E.B., FATHER                 :        No. 2553 EDA 2017

               Appeal from the Order Entered July 11, 2017
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000026-2017


BEFORE: GANTMAN, P.J., OLSON, J., and DUBOW, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED JANUARY 03, 2018

     Appellant, E.B. (“Father”), appeals from the order entered in the

Philadelphia County Court of Common Pleas Family Court Division, which

granted the petition of the Department of Human Services (“DHS”) for

involuntary termination of Father’s parental rights to his minor child,

N.D.L.S. (“Child”). We affirm.

     In its opinion, the Family Court fully and correctly set forth the

relevant facts and procedural history of this case.   Therefore, we have no

reason to restate them.

     Father raises the following issues for our review:

        WHETHER THE TRIAL COURT COMMITTED REVERSIBLE
        ERROR, WHEN IT INVOLUNTARILY TERMINATED FATHER’S
        PARENTAL RIGHTS WHERE SUCH DETERMINATION WAS
        NOT SUPPORTED BY CLEAR AND CONVINCING EVIDENCE
        UNDER THE ADOPTION ACT, 23 PA.C.S.A. § 2511(A)(1),
        (2), (5), AND (8).
J-S83001-17


         WHETHER THE TRIAL COURT COMMITTED REVERSIBLE
         ERROR WHEN IT INVOLUNARILY TERMINATED FATHER’S
         PARENTAL RIGHTS SOLELY ON THE BASIS OF HIS
         INCARCERATION. 23 PA.C.S.A. § 2511(B).

(Father’s Brief at 7).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means

                                      -2-
J-S83001-17


         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d

1165 (2008)).

      DHS filed a petition for the involuntary termination of Father’s parental

rights to Child on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for [his/her] physical or
            mental well-being and the conditions and causes of
            the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                  *    *    *



                                      -3-
J-S83001-17


           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                *    *    *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                *    *    *

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8) and (b). “Parental rights

may be involuntarily terminated where any one subsection of Section

2511(a) is satisfied, along with consideration of the subsection 2511(b)

                                    -4-
J-S83001-17


provisions.” In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of his…parental rights does
        the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

        To satisfy the requirements of [S]ection 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to
        the filing of the termination petition, which reveals a
        settled intent to relinquish parental claim to a child or a
        refusal or failure to perform parental duties. In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to
            perform parental duties. Accordingly, parental rights
            may be terminated pursuant to Section 2511(a)(1) if
            the parent either demonstrates a settled purpose of
            relinquishing parental claim to a child or fails to
            perform parental duties.

        Once the evidence establishes a failure to perform parental
        duties or a settled purpose of relinquishing parental rights,
        the court must engage in three lines of inquiry: (1) the
        parent’s explanation for his…conduct; (2) the post-
        abandonment contact between parent and child; and (3)
        consideration of the effect of termination of parental rights
        on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).   Regarding the six-month period prior to filing the termination

                                    -5-
J-S83001-17


petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of his…parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The     grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.              In re

A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”    Id. at 340.      The fundamental test in termination of

parental rights under Section 2511(a)(2) was long ago stated in the case of

In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

                                        -6-
J-S83001-17


719 A.2d 327, 330 (Pa.Super. 1998).         With respect to an incarcerated

parent, this Court has stated:

         [I]ncarceration alone does not provide sufficient grounds
         for the termination of parental rights. Likewise, a parent’s
         incarceration does not preclude termination of parental
         rights if the incarcerated parent fails to utilize given
         resources and fails to take affirmative steps to support a
         parent-child    relationship.       As    such,   a   parent’s
         responsibilities are not tolled during incarceration.

In re Adoption of K.J., supra at 1133 (internal citations omitted).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(8),

the following factors must be demonstrated: (1) the child has been removed

from parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability


                                     -7-
J-S83001-17


are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his…rights terminated.”      In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty, which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a

                                     -8-
J-S83001-17


         genuine effort to maintain communication and association
         with the child.

         Because a child needs more than a benefactor, parental
         duty requires that a parent exert himself to take and
         maintain a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his…ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with…physical and emotional
         needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his…child is converted,

upon the failure to fulfill his…parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” Id. at 856.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the reasoned opinion of the Honorable Lyris F. Younge,

we conclude Father’s issues merit no relief. The Family Court opinion

comprehensively    discusses   and   properly   disposes   of   the   questions

presented. (See Family Court Opinion, filed September 20, 2017, at 1-6)

(finding: (1) social worker testified at termination hearing that Father did

not have visits with Child while in prison; social worker testified she did not


                                     -9-
J-S83001-17


receive any certificate showing Father had completed parenting classes while

in prison; Child has been in DHS’ care for at least seventeen months;

testimony established Child would not suffer irreparable harm if court

terminated Father’s parental rights; Father has not been present in Child’s

life due to his incarceration; he is serving 3-6 year sentence, and there is no

indication when Father would be free for custody; incarceration has rendered

Father unavailable to Child for past seventeen months; Father has not

attempted to contact Child while incarcerated; since March 30, 2015, Child

has been without essential parental care, control and subsistence necessary

for Childs’ physical and mental well-being and this situation cannot or will

not be remedied by Father within reasonable time; Child has been in care or

custody continuously for period in excess of six months, specifically since

March 30, 2015; (2) Child is bonded to his maternal aunt and their

relationship is of parent-child bond; court found social worker’s testimony

credible; Child deserves stability and will continue to flourish in his current

placement with maternal aunt; termination of Father’s parental rights is in

Child’s best interests; DHS presented clear and convincing evidence for

termination of Father’s parental rights under Section 2511(a)(1), (2), (5),

(8), and (b)). Accordingly, we affirm based on the Family Court’s opinion.

        Order affirmed.

        Judge Olson joins this memorandum.

        Judge Dubow did not participate in the consideration or decision of this
case.

                                      - 10 -
J-S83001-17



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2018




                          - 11 -
                                                                                Circulated 12/22/2017 01:36 PM



             THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                  FAMILY COURT DIVISION


IN RE: N.D.L.S.                                      CP-51-DP-0000823-2015
                                                     CP-51-AP-0000026-2017
                                                                                                    r-o
                                                                                                    =
APPEAL OF: E.B. Father                               Superior Court                      Io         (/.>
                                                                                                    ;-i·;
                                                                                                         .•. !   ...-!·�·.



                                                                                         .,,
                                                                                                    ,.
                                                                                                                 �J·P
                                                     No. 2553 EDA 2017                              :'�:·
                                                                                         �          C)
                                                                                       ·'.o
                                                                                          ..:..:i
                                                                                         :t:
                                            OPINION                                      �          !',�.

                                                                                                    r:·
Younge, J.                                                                                          c:

This Aooeal arises from this Court's Order on July 11, 2017, terminating the parental rights of
   E,  B..            ("father"), pursuant to the petitions filed on behalf of the Department of
Human Services ("DHS") by the City of Philadelphia Solicitor's Office. Patricia A. Cochran,
attorney for Father, filed a timely Appeal from the July 11, 2017 order terminating father's pa-
rental rights including an attached Concise Statement of Errors, Affidavit of Service, and other
related documents necessary to perfect this Appeal.

Factual and Procedural Background:
A summary of the relevant procedural history is set forth as follows:
On March 29, 2015, the Department of Human Services (DHS) received General Protective Ser-
vices (OPS) report which alleged N.D.L.S. was in the care of his Father. The report which al-
leged N.D.L.S. resided in a home with no gas or hot water. It was reported the family was squat-
ting in the home. The report stated Mother called the police and reported Father had abducted
N.D.L.S. The report alleged Father informed that police that he had received a text message from
Mother asking him to pick N.D.L.S. from the Kensington Area. The report stated Father re-
trieved N.D.L.S. and took N.D.L.S. to· Mother's home. Father stated that he did not return
N.D.L.S. to Mother because there was no heat in her home. Mother stated to police that she did
not reside at the address that she initially provided. The report further alleged the police went to
Mother's home and confirmed there was no gas or hot water in the home. Mother stated that she
did not reside in the home but refused to provide another address. Mother was arrested for filing
a false report of abduction. The report alleged N.D.L.S. remained in the care of Father. Father
had a criminal history and was on probation. The report was determined to be valid.
On March 30, 2015, DHS met with Father at the home of his cousin. Father stated that Mother
was residing in the home with no heat or electricity and had mental health and substance abuse
issues. Father stated he was recently released from prison and was on parole.
On March 30, 2015, DHS made a visit to the Hospital of the University of Pennsylvania (HUP),
where Mother was being treated in the emergency room. Mother denied the allegations of the
OPS report and stated that she had been residing in a domestic violence shelter. Mother stated
there had been domestic violence incidents with Father involving her and her paramour.
On March 30, 2015, DHS obtained an Order of Protective Custody (OPC) because due to con-
cerns about N.D.L.S. safety. DHS had received allegations Father had drug use and domestic vi-
olence issues.
At the Shelter Care Hearing held on April 1, 2015, the Court lifted the OPC and ordered the tem-
porary commitment of N.D.L.S. to DHS to stand.
 fv\o.\'hv( had a history of mental health problems, substance use, and unstable housing as well
as not complying with treatment recommendations.
At the Adjudicatory Hearing held on April 14, 2015, the Court adjudicated N.D.L.S. dependent,
discharged the temporary commitment, committed N.D.L.S. to OHS, and referred Mother to the
Clinical Evaluation Unit (CEU) for a drug screen, a dual diagnosis assessment, and monitoring.
On May 20, 2015, an initial Single Case Plan (SCP) was created by the Community Umbrella
Agency (CUA) through Asociacion de Puertorriquefios en Marcha. The objectives for Father
were to attend ARC to include parenting focused on fathers, housing, employment, GED, and
follow all recommendations; to have supervised visits at the agency; to provide APM with family
information for possible kinship; to attend anger management, follow recommendations, and
sign releases; and to address family violence and address recommendations to include Menergy
if appropriate.
On November 16, 2015, it was reported that there had been no compliance with the permanency
plan. The Court referred referred Father to CEU for a dual diagnosis assessment and a drug
screen.
On January 26, 2016, a revised SCP was created. The objectives for Father were to attend the
paternity test; to attend ARC to include parenting focused on fathers, housing, employment,
GED, and follow all recommendations; to have supervised visits at the agency; to provide APM
with family information for possible kinship; to discuss services including parenting, housing,
employment, and visitation with the prison social worker while incarcerated; to attend anger
management, follow recommendations, and sign releases; to attend family violence, and address
recommendations, to including Menergy, if appropriate; and to make his whereabouts known.
On October 4, 2016, a revised SCP was created. The objectives for Father were to discuss ser-
vices including parenting, housing, employment and visitation with the prison social worker
while incarecerated and to have supervised visits at the agency upon release.
On November 1, 2016, it was reported that there had been no compliance with the permanency
plan. Father remained incarcerated at Curran Fromhold Correctional Facility. (CFCF).
The matter was the listed on a regular basis before Judges of the Philadelphia Court of Common
Pleas, Family Court Division- Juvenile Branch pursuant to section 6351 of the Juvenile Act, 42
Pa. C.S.A. § 6351, and evaluated for the purpose of reviewing the permanency plan of the child.
In subsequent hearings, the Dependency Review Orders reflect the Court's review and disposi-
tion as a result of evidence presented, primarily with the goal of finalizing the permanency plan.



                                                2
On July 11, 2017, during the Termination of Parental Rights hearing for mother, the Court found
by clear and convincing evidence that mother's parental rights as to N.D.L.S. should be termi-
nated pursuant to the Juvenile Act. Furthermore, the Court held it was in the best interest of the
child that the goal be changed to Adoption.
The Appeal of father is as follows:


Issues
    1) Whether under the Juvenile Act, 42 Pa. C.S. section 6351, and 55 Pa. Code Section
       3130.74, in accordance with the provisions of the Federal Adoption and Safe Families
       Act, 42 U.S.C. Section 671 et seq., reasonable efforts were made to reunite the Father
       with her children and whether the goal change to Adoption was the disposition well suit-
       ed to the safety, protection and physical, mental and moral welfare of the children.

    2) Whether it was proven by clear and convincing evidence that Father's parental rights
       should be terminated under Sections 2511 (a)(2) and 25ll(b).


Discussion
The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa. C.S. § 2511. Under this statute, the trial court must engage in a bifurcated process in
which it initially focuses on the conduct of the parent under§ 251 l(a). In the Interest o{B.C., 36
A.3d 601 (Pa. Super 2012). If the trial court determines that the parent's conduct warrants termi-
nation under§ 251 l(a), it must then engage in an analysis of the best interest of the child under§
2511 (b ). Id.
In the present case, father's parental rights were terminated based on §§251 l(a), (1), (2), (5), (8)
and §251 l(b).
In proceedings to involuntarily terminate parental rights, the burden of proof is on the party seek-
ing termination to establish by clear and convincing evidence the existence of grounds for termi-
nation. In re Adoption o(Atencio, 650 A.2d 1064 (Pa. 1994). The standard of clear and· convinc-
ing evidence is defined as testimony that is so "clear, direct, weighty and convincing as to enable
the trier of fact to come to a clear conviction without hesitation of the truth of the precise facts in
issue." In re JD. W.M, 810 A2d 688, 690 (Pa.Super. 2002).
To satisfy § 251 l(a)(l), the moving party must produce clear and convincing evidence of con-
duct sustained for at least six (6) months prior to filing of the termination petition, which reveal a
settled intent to relinquish parental claim to a child or a refusal or failure to perform parental du-
ties. It is clear from the record that for a period of six ( 6) months leading up to the filing of the
Petition for Involuntary Termination, father failed to perform parental duties for the children.
The Court found by clear and convincing evidence that the father refused or failed to perform his
parental duties.
 In the instant matter, the social worker testified Father did not have visits with N.D.L.S. (N.T.
 7/11/17, pgs. 22-23) Father testified he completed the SCP objectives for reunification with
 N.D.L.S. (N.T. 7/11/7, pg. 31-32) However, further testimony revealed social worker did not


                                                   3
have certificates noting Father's completion of reunification SCP objectives. (N.T. 7/11/17, pg.
22-23)
A parent has an affirmative duty to act in her children's best interest. "Parental duty requires that
the parent not yield to every problem, but must act affirmatively, with good faith interest and ef-
fort, to maintain the parent-child relationship to the best of his or her ability, even in difficult cir-
cumstances." In re Dale A., II, 683 A.2d 297, 302 (Pa. Super. 1996). In reference to the parental
contact, "to be legally significant, the contact must be steady and consistent over a period of
time, contribute to the psychological health of the child, and must demonstrate a serious intent on
the part of the parent to recultivate a parent-child relationship, and must demonstrate and will-
ingness and capacity to undertake the parenting role". In re D.JS., 737 A2d 283, 286 (Pa.Super.
 1999) (quoting In re Adoption o(Hamilton, 549 A.2d 1291, 1295 (Pa.Super. 1988)).
N.D.L.S. has been in care in DHS care for at least seventeen months (17) (N.T. 7/11/17, pg. 35)
While Father testified to have completed objectives towards permanency, Father's incarceration
has rendered him unavailable for N .D .L. S. for the past seventeen months. (N. T. 7I 11 I 17, pgs. 3 1,
38)
Section 2511 (a)(2) requires that "repeated and continued incapacity, abuse neglect or refusal of
the parent has caused the child to be without essential parental care, control or subsistence neces-
sary for her physical or mental well-being and the condition and causes of the incapacity, abuse,
neglect, or refusal, cannot or will not be remedied by the parent. 23 Pa. C.S. § 2511 (a)(2).
Termination of parental rights under §2511 (a)(2) is not limited to affirmative misconduct but
may include acts of refusal, as well as incapacity to perform parental duties. In re A. L. D., 797
A.2d 326, 337 (Pa.Super. 2002).
 §2511 (a)(5) requires that:
        (5)    The child has been removed from the care of the parent by the court or under a
        voluntary agreement with an agency for a period of at least six months, the conditions
        which led to the removal or placement of the child continue to exist, the parent cannot or
        will not remedy those conditions within a reasonable time, the services or assistance rea-
        sonably available to the parent are not likely to remedy the conditions which led to the
        removal or placement of the child within a reasonable period of time and termination of
        parental rights would best serve the needs and welfare of the child.
§2511 (a)(8) states:
        (8)     The child has been removed from the care of the parent by the court or under a
        voluntary agreement with an agency, twelve (12) months or more has elapsed from the
        date of the removal or placement, the conditions which led to the removal or placement
        of the child continue to exist and termination of the parental rights would serve the best
        needs and welfare of the child.
The evidence as discussed above pursuant to §2511 (a)(5) and (a)(8), equally support the Court's
conclusion to terminate father's parental rights.
In order to terminate the parental rights, the party seeking termination must prove by clear and
convincing evidence that the termination is in the best interest of the child. 23 Pa. C.S. §2511
(b); In re Bowman, 647 A.2d 217 (Pa. Super. 1994). The best interest of the child is determined

                                                     4
after consideration of the needs and welfare of the child. The trial court must examine the indi-
vidual circumstances of each case and consider all explanations offered by the parent facing ter-
mination of this parental rights to determine if the evidence, in the light of the totality of the cir-
cumstances, clearly warrant involuntary termination.
When determining the best interest of the child, many factors are to be analyzed, "such as love,
comfort, security, security and stability. In re Adoption ofT.B.B., 835 A.2d 387, 397 (Pa. Super.
2003). Another factor that a court is to consider is what, if any, bond exist for the child. In re In-
voluntary Termination o(C. W.S.M and KA.L.M., 839 A.2d 410, 415 (Pa. Super 2003).
Pursuant to Section 2511 (b), the Trial Court must take account whether a natural parental bond
exists between child and parent, and whether termination would destroy an existing, necessary
and beneficial relationship. In re C.S., 761 A.2d 1197(Pa. Super. 2000). In the instant matter, the
testimony established that the child, N.D.L.S. would not suffer any irreparable emotional harm if
father's parental rights were terminated. (N.T. 7/11/17, pg. 17) Social worker testified Father
had not been present in N.D.L.S. 's life due to his incarceration as Father was sentenced to three
to six years and no indication when Father would be free for custody ofN.D.L.S. (N.T. 7/11/17,
pg. 18, 33, 38) Social worker testified Father could not parent N.D.L.S. while he incarcerated.
(N.T. 7/11/17, pg. 18) Testimony of the social worker testified the N.D.L.S. was bonded with his
foster parent maternal aunt and the relationship resembled a parent-child bond (N.T. 7111/17,
pgs. 18-19)
The Court found the social worker's testimony credible. (N.T. 7/11/17, pg. 38) The Court stated
concerns about permanency for N.D.L.S. and his day to day needs if Father was incarcerated.
(N.T. 7/11/17, pg. 39) The Court found convincing the testimony that N.D.L.S. deserved stability
and indicated he would continue to flourish in his current placement with the foster parent ma-
ternal aunt. (N.T. 7/11/17, pg. 37-38)
Hence, the Court concluded the testimony established there is a parent/child bond between
N.D.L.S. and his foster parent maternal aunt which did not exist between N.D.L.S. and his father.
(N.T. 7/11/17, pg. 37) The Court concluded N.D.L.S. would not suffer irreparable harm or det-
rimental harm suffered if Father's rights were terminated. (N.T. 7/11/17, pg. 39).
The Trial Court found by clear and convincing evidence that the Department of Human Services
met their statutory burden pursuant to 23 Pa. C.S.A. § 2511 (a) (2),(5), (8) & (b) and that it was
in the best interest of the child, to change his goal to adoption (N.T. 7/11/17, pg. 39)

Conclusion:
For the foregoing reasons, the Court finds that the Department of Human Services met its statu-
tory burden by clear and convincing evidence regarding the termination of parental rights pursu-
ant to 23 Pa. C.S. §2511 (a),(1), (2), (5) and (8) and §251 l(b). Furthermore, the Court finds that
its ruling will not cause N.D.L.S. to suffer irreparable harm and it is in the best interest of the
child, based on the testimony regarding the children's safety, protection, mental, physical and
moral welfare, to terminate father's parental rights.

 Accordingly, the Trial Court's Order entered on July 11, 2017 terminating the parental rights of
fa:,l{w/1   E 0
                fj,,.       , should be properly affirmed.


                                                    5
    By the Court:




6
            THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                 FAMILY COURT DIVISION


IN RE: N.D.L.S.                                     CP-51-DP-0000823-2015
                                                    CP-51-AP-0000026-2017


APPEAL OF: E.B.                                     Superior Court
                                                    No. 2553 EDA 2017



                                     PROOF OF SERVICE


I hereby certify that this court is serving, today, September 20, 2017 the foregoing Opinion, by
regular mail, upon the following person(s):


Tara Fung Esquire
City of Philadelphia Law Department
1515 Arch Street, 16th Floor
Philadelphia, PA 19103


Patricia A. Cochran, Esquire

1800 JFK Blvd., Suite 300
Philadelphia, PA 19103


Michael Graves, Esquire
1213 Vine Street Suite 203
Philadelphia, PA 19107
8